PER CURIAM.
This court by its judgment dated February 26, 1963 (151 So.2d 80), denied certio-rari in each of the above cases. On October 21, 1963, the Supreme Court of Florida, 160 So.2d 522 entered orders ex mero motu dismissing appeals lodged in that court in each case on April 9, 1963. Thereafter the Supreme Court of the United States, 380 U.S. 519, 85 S.Ct. 1325, 14 .L.Ed.2d 265 granted certiorari and reversed the decision of the Florida Supreme Court in the following words:
“The petition for writ of certiorari is granted and the judgments are reversed. Boynton v. Com. of Virginia, 364 U.S. 454, 81 S.Ct. 182, 5 L.Ed.2d 206, Abernathy v. State of Alabama, 380 U.S. 447, 85 S.Ct. 1101, 14 L.Ed.2d 151.”
On June 30, 1965, the Florida Supreme Court issued its per curiam order remanding said causes to this court with directions that it in turn remand them to the Circuit Court of the Fifth Judicial Circuit of Florida with directions to that court to remand the causes to the County Judge’s Court for Marion County, Florida, with instructions to vacate the judgments and sentences heretofore entered and quash the informations by which the appellants were charged. On petition for rehearing granted, the Florida Supreme Court by its opinion and judgment filed January 5, 1966, reported 181 So.2d 529, returned the mandates of the United States Supreme Court in these causes with the request that said court reexamine its opinions and mandates in light of said opinion and clarify the action, if any, which the Florida Supreme Court was required to take. On February 28, 1966, 86 S.Ct. 924, the Supreme Court of the United States entered a per curiam order recalling said mandate issued by that court to the Supreme Court of Florida on May 21, 1965, and vacated the judgment entered by it on April 26, 1965, and also vacated the writ of certiorari to the Supreme Court of Florida dated April 26, 1965; and thereupon treated the papers submitted as a petition for a writ of certiorari to this court, granted the same, and reversed the said judgments of this court, citing Boynton v. Com. of Virginia, 364 U.S. 454, 81 S.Ct. 182, 5 L.Ed.2d 206, and Abernathy v. State of Alabama, 380 U.S. 447, 85 S.Ct. 1101, 14 L.Ed.2d 151. Pursuant thereto it issued a mandate reversing said judgments and remanding the causes to this court for further proceedings not inconsistent with the opinion of the United States Supreme Court.
As directed by the mandate of that court filed herein on March 29, 1966,, it is ordered that our judgments in the above-styled cases denying certiorari be and the same are hereby vacated; that certiorari is granted in each of said causes and the samé are hereby remanded to the Circuit Court of the Fifth Judicial Circuit of the State of Florida with *657directions that the same be remanded by that court to the County Judge’s Court in and for Marion County, Florida, with instructions to vacate the judgments and sentences heretofore entered and quash the informations by which the appellants were charged.
It is so ordered.
RAWLS, C. J., and STURGIS and CARROLL, DONALD K., JJ., concur.